Winslow, J.
The demurrer was properly stricken out. It is said that the written contract does not fix the time when the plaintiff’s employment should begin, and that the complaint fails to allege when the plaintiff entered upon his employment. The position is hypercritical. The contract is dated May 15, 1893, and provides that the defendant “agrees to employ, and does hereby employ,” the plaintiff as its traveling agent for “ one year commencing on-.” It seems to us that the reasonable inference upon this clause would be that the plaintiff’s employment commenced at once. But, however this may be, the complaint fairly alleges that the plaintiff entered on his employment and performed the duties thereof at some time prior to July 29, 1893, when he was discharged, and that $291.70 is due him for such services. This may not be as definite and certain as could be desired, but it is certainly sufficient as against a general demurrer.
By the Court.— Order affirmed.